AFFIRMED.
This action is brought by the State of Oregon by virtue of Section 8960, Or. L., as amended by Section 11, Chapter 281, Laws of 1925, to recover the reasonable value of services rendered in extinguishing a forest fire which started upon land owned by the defendant city. It is a companion case to State v. Marshfield,ante, p. 320 (259 P. 201), this day decided adversely to appellant, and what was said there is controlling here. No new questions are involved. It therefore follows that the judgment against the city for $836.28 is affirmed.
AFFIRMED.
BURNETT, C.J., and BEAN and McBRIDE, JJ., concur. *Page 331